DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  “the first branching part branching, into two flow passages” (second paragraph) should be “the first branching part branching into two flow passages” (no comma).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “the second branching part branching, into two flow passages” (third paragraph) should be “the first branching part branching into two flow passages” (no comma).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 the limitation “a flow passage through which the fluid injected from the first injection port flows” cannot be understood if it is included in the first fluid supply conduit or is a modifier of another limitation.  Grammatically it would be understood that “a first fluid supply 
“a first fluid supply conduit including a first injection port, a first branching part, and a first discharge port and a second discharge port, the fluid being injected from the first injection port, the first branching part branching[[,]] into two flow passages
In claim 1 the limitation “a flow passage through which the fluid injected from the second injection port flows” cannot be understood if it is included in the second fluid supply conduit or is a modifier of another limitation.  Grammatically it would be understood that “a second fluid supply conduit including a second injection port, a second branching part, and a third discharge port and a fourth discharge port” would be the elements that the second fluid supply conduit includes (note the conjunction “and” before “a third discharge port” that indicates the end of the series).  Furthermore, the “and” after “from the second injection port flows” makes the clause unclear.  This limitation is interpreted to state:
“a second fluid supply conduit including a second injection port, a second branching part, and a third discharge port and a fourth discharge port, the fluid being injected from the second injection port, the second branching part branching[[,]] into 
Claim 1 states that the discharging directions of fluid from the first and third discharge ports are parallel or coaxial to each other in a vertical direction of the distal end portion.  The orientation of the distal end portion is not defined and it thus cannot be ascertained which direction is “vertical.”  The lateral direction defined in the next limitation thus cannot be ascertained in relation to the vertical direction that is undefined.  The disclosure does not provide sufficient clarity to determine the discharging directions of the second and fourth discharge ports.  It is assumed that the first and third port discharge in a direction transverse to the longitudinal direction of the elongated insertion device.
Claim 6 states that a portion of the first and second fluid supply conduits are formed from a common component.  The disclosure does not define what is meant by a “common component,” and the drawings depict first and second fluid supply conduits that are separate components.
Remaining claims are rejected due to their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016059919A1 by Yamaya (citations are to English translation published as U.S. Patent Application Publication 20170182520) in view of WO2016059921A1 by Yamaya (hereinafter “Yamaya ‘921”; citations are to English translation published as U.S. Patent Application Publication 20170181612) and JPS565630A by Tawara.
As to claim 1, Yamaya teaches a cleaning tool for insertion device comprising a fluid supply conduit 49 (fig. 5) with an injection port 47e, a branching part branching into two flow passages to a first injection port 42a and a second injection port 42b (fig. 9A), the discharge ports provided for discharging fluid from the injection port and branching part; a cap component 42 attachable to and detachable from the distal end portion of the insertion device, the discharge ports being provided in the cap component.
Yamaya does not teach a second fluid supply conduit with a respective branching part and discharge ports.  However, one of ordinary skill in the art would have recognized as obvious to modify Yamaya to have an additional fluid supply conduit.  Yamaya ‘921 teaches a cleaning tool for an insertion device with first and second fluid supply conduits 43, 44 (fig. 4).  Yamaya ‘921 teaches that by having multiple fluid supply conduits a three-way cock can be used to switch washing fluid flow between discharge ports at any desired distribution (para. 52).  While Yamaya and Yamaya ‘921 both depict embodiments having two washing ports, Yamaya teaches that more ports may be provided (para. 65).  One of ordinary skill in the art would have therefore been 
Yamaya teaches that the discharging directions of fluid from its discharge ports may be at different angles or in parallel (para. 66) and in directions transverse to the longitudinal direction of the insertion device and oblique to the longitudinal direction of the insertion device (fig. 9A).  Upon the modification to have additional discharge ports, one of ordinary skill in the art would have recognized as obvious to have ports discharge fluid in various directions including parallel to other ports in order to generate a complex water flow resulting in effective washing, as taught by Yamaya (para. 66).

Therefore, the claimed invention would have been obvious at the time it was filed.
As to claims 2 and 3, Yamaya teaches that the discharging directions of fluid from the discharge ports may be skewed with respect to each other (para. 66, fluid may be ejected at different angles).
As to claim 4, Tawara teaches that its first and second cap components 2a, 2b form an inner space that can accommodate the distal end portion of an insertion device (fig. 1).

As to claim 6, Yamaya ‘921 teaches first and second fluid supply conduits 43, 44 (fig. 4) that are formed from a common component (e.g. tubing).
As to claims 7 and 8, Yamaya and Yamaya ‘921 teach flow passages from a branching part to discharge ports that have substantially the same capacity (see Yamaya fig. 9A; also see Yamaya ‘921, fig. 7B).
As to claim 9, Tawara teaches that its first and second cap components are attachable to and detachable from each other (fig. 2).
As to claim 10, upon the obvious modifications discussed above, the discharge ports would be disposed around a longitudinal axis of the insertion device when the cap components are mounted on the distal end of the insertion device, in particular to further Yamaya’s purpose of providing discharge directions at multiple angles to provide a complex fluid flow (para. 66).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711